EXHIBIT23.1 PURCHASE AGREEMENT dated July 4, 2008, among DiAnne Christmas and E and A Enterprise Trust. ("E and A”), EMAX WORLDWIDE, INC, a Utah corporation(“EMXC”) and Slavoljub Stefanovic (“Purchaser”). R E C I T A L S E and A Enterprises Trust, and other persons affiliated with E and A Enterprise Trust in Schedule 1 annexed hereto (collectively, “Sellers or E and A”) own 64,000,000 shares of common stock of EMAX Worldwide, Inc and trading under the ticker symbol of “EMXC” on the Pinksheets (the “Shares”); The Shares, because of the current positions of E and A Enterprises with EMXC, constitute “restricted shares,” as said term is used in Rule 144 promulgated by the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”); Purchaser desires to acquire from the Sellers, and the Sellers desire to sell to Purchaser, all of the Shares on the terms and subject to the conditions set forth below. NOW, THEREFORE, in consideration of the premises, the parties hereto agree as follows: I. PURCHASE Purchase. At the Closing (as defined in Section 2.1 below), Sellers severally shall sell, and Purchaser shall purchase, the Shares for a purchase price of $640 at the Closing (the “Purchase Price”), which funds, contemporaneously herewith, is being deposited with the Escrow Agent pursuant to the terms of the Escrow Agreement referred to in Section 3.1 below. II. ACTION TO BE TAKEN AT CLOSING The Closing of the transactions contemplated hereby (the “Closing”) shall take place on the tenth day following the filing with the SEC of the Statement on Schedule 14F referred to in Section 3.7 below (or on the next following business day, if such day is not a business day) SECTION 2.1Transfer of Warrants Held by Roxanna Weber. Warrants to purchase an aggregate of 25,000,000 shares of common stock of EMXC held by Roxanna Weber to be assigned to Buyer. SECTION 2.2Resignation. Roxanna Weber will resign her position as President and Chairman of the Board but will remain as Secretary and director until other nominees have been evaluated and hired to replace Roxanna Weber. At that time she will also resign all positions as a director and officer of EMXC, and EMXC shall accept such resignations. SECTION 2.3Employment Agreement. Any existing employment agreements of Weber with EMXC will stay in effect until Weber finishes with all administration filing and dividend distribution matters at which time she will then resign in all capacities as officer or director of EMXC. SECTION 2.4Certificate of Absence of Material Adverse Change. Weber shall sign and deliver to Purchaser a certificate stating that, since 12/31/98 , there has been no event or circumstances which has had, or reasonably can be expected to have, a material adverse effect on the business, financial condition or operations of EMXC. III. ACTION PENDING CLOSING SECTION 3.1Escrow Agreement. Contemporaneously with the execution and delivery of this Agreement, Sellers, Purchaser and EMXC shall enter into an escrow agreement, in the form of Exhibit 3.1 hereto (the “Escrow Agreement”), with [Sellers’ counsel] as escrow agent (“Escrow Agent”) providing, contemporaneously with its execution, for the deposit with the Escrow Agent of a lease agreement for the use of land owned by Buyer. The Escrow Agreement will include provisions for application of property deposited pursuant thereto SECTION 3.2No Solicitation. (a)Weber, prior to the termination of this Agreement, E and A or any other Seller shall not seek to solicit, initiate, knowingly facilitate or encourage (including by way of furnishing or disclosing information) any merger, consolidation, other business combination involving EMXC, acquisition of all or any substantial portion of the assets or capital stock of EMXC or the purchase or other disposition of the Shares, or inquiries or proposals concerning or which would reasonably be expected to lead to, any of the foregoing (an “Acquisition Transaction”) or negotiate, explore or otherwise knowingly communicate in any way with any third party (other than Purchaser or its affiliates, or the Escrow Agent with respect to the Escrow Agreement) with respect to any Acquisition Transaction or enter into any agreement, arrangement or understanding requiring it to abandon, terminate or fail to consummate any transactions expressly contemplated by this Agreement, or contemplated to be a material part thereof. (b)Notwithstanding the foregoing, in the event that there is an unsolicited written proposal for an Acquisition Transaction from a bona fide financially capable third party that contains no financing contingency, EMXC, in its discretion, shall be permitted to furnish to and communicate with any such party all publicly available information requested by such party. EMXC thereafter, shall promptly advise Purchaser in writing of the identity of such party. In the event that such party requests information in addition to that which is publicly available,EMXC may furnish to and communicate with such third party non-public information only if (i) contemporaneous written notice is given to Purchaser; and (ii) (A) EMXC’s Board of Directors shall have been satisfied that such third party is financially capable, without any financing contingency, of consummating an Acquisition Transaction, (B) EMXC’s Board of Directors shall have been advised, by the opinion of outside counsel to EMXC, that any failure to provide such non-public information to such party would constitute a breach of the fiduciary responsibilities of the Board of Directors to the stockholders of EMXC and (C) the Board of Directors, after weighing such advice, determines that taking such action is more likely than not to lead an Acquisition Transaction and that failing to furnish such information would constitute a breach of the Board’s fiduciary duties. SECTION 3.3Access to Information. E and A shall cause EMXC to afford to the Purchaser, the Purchaser’s accountants, counsel, financial advisors and other representatives reasonable access during normal business hours throughout the period prior to the Closing to all properties, books, contracts, commitments and records of EMXC and, during such period, shall furnish promptly (a) a copy of each report, schedule and other documents filed or received by EMXC during such period pursuant to the requirements of federal or state securities laws or filed by EMXC during such period with the SEC in connection with the transactions contemplated by this Agreement or which may have a material effect on its business properties or personnel and (b) such other information concerning EMXC’s business, properties and personnel as the Purchaser shall reasonably request; provided, however, that, no investigation pursuant to this Section 3.3 shall affect any representation or warranty made herein. All non-public documents and information furnished to Purchaser shall be deemed to have been received pursuant to and shall be subject to the provisions of the confidentiality and non-disclosure agreement heretofore entered into between Purchaser and EMXC (the “Confidentiality Agreement”). SECTION 3.4No Exercise of Warrants. Roxanna Weber has assigned her interest to 25,000,000 warrants to purchase shares of common stock of EMXC to Slavo Stefanovic at the date of this Agreement and prior to Closing. SECTION 3.5Additional Share Issuances and Material Transactions. EMXC agrees that it shall not authorize the issuance of any additional shares of its common stock or enter into any material contracts or agreements after the date hereof and prior to the Closing without first obtaining the consent of Purchaser, which consent shall not be unreasonably withheld. SECTION 3.6Rule 14f-1 Statement. A Statement on Schedule 14F shall be filed by EMXC with the SEC, promptly following the execution and delivery of this Agreement ARTICLE IV REPRESENTATIONS AND WARRANTIESOF SELLER AND EMXC E and A Enterprises jointly and severally represent and warrant to the Purchaser as follows, with the knowledge and understanding that the Purchaser is relying materially upon such representations and warranties: SECTION 4.1Organization and Standing. EMXC is a corporation duly organized, validly existing and in good standing under the laws of the State of Utah. EMXC has all requisite corporate power to carry on its business as it is now being conducted. The copies of the Certificate of Incorporation and By-laws of EMXC, as amended to date and delivered to Purchaser, are true and complete copies of these documents as now in effect. SECTION 4.2 Capitalization.
